The application of the above-named defendant for a review of the sentence of 15 years imposed on November 10,1981, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall be amended to 10 years.
The original sentence imposed was a little harsh and too long for a first time offender. The reduction in sentence is to obtain uniformity in sentencing throughout the State of Montana.
JUDGE SALANSKY
DISSENTS: He objects to the reduction of the sentence and feels that society needs better protection from this type of an individual.
We wish to thank Mike Farro of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, James Salansky